bre

From: CC. Wellman
P.O. Box 730621
Elmhurst N.Y. 11373
Dec. 4, 2019

Re: Case # 1:19-cv-05626-RRM-ST

Magistrate Judge Steven Tiscione

Judge Rosalynn Mauskopf

U.S. District Court - Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Dear Judge Tiscione and Judge Mauskopf,

Two days ago, I received a communication from either your office or from AUSA
Dharia’s office - there was no return name on the envelope - consisting of copies of a letter
sent to your office by AUSA Dharia, as well as another letter titled, “Civil Docket for Case#
1:L19-cv-05626-RRM-ST.” The date on the first letter is Oct. 10, 2019, the date on the
second letter is Oct. 4, 2019. Iam amazed that the court waited until the first week of Dec. to
send this to me, rather then do so in early October, I was unaware of this until now and had
no chance to respond.

The second letter, filed Oct..4, 2019, stated that I filed a lawsuit against the Manager of
the Elmhurst Post Office because I alleged a “Truth-in-Lending” violation of some sort.
This is not true, I absolutely do not understand this, and I write now to explain what
occured:

For the last several years, the mailman has been placing extremely strange, creepy
letters in my mailbox. The envelopes have my street address and apartment number, but
they are addressed to different So-and-so’s, not my name and I do not know who these people
are. I always return the envelopes to sender, unopened and unread.

On one occasion, the mailman placed a letter addressed to So-and-so in my mailbox; I’d
never heard of this person, also had never heard of the person listed as the addressee. But
what got my attention was the fact that the return address said that he was an inmate at the
notorious Auburn prison, I discovered he was a mass murderer. I did not open the
envelope, I returned to sender and complained to the Prison’s warden/superintendent.

On another occasion, the mailman placed envelope in my mailbox addressed to people
with scary type names that sounded like characters from “The Sopranos” TV show. I have
never had contact with these people whoever they are - return to sender unopened and
unread.

On yet another occasion, the mailman placed an envelope in my mailbox addressed to
another So-and-so unknown to me; return address was a small publisher I’d never heard of.
I returned to sender unopened, thought nothing of it, but jotted down the name of the
publisher. A few days later, googled the publisher and found out that the head of the
company had been prosecuted years earlier for producing/distributing child pornography. If
I had opened the envelope, which I did not, I might have received a terrible surprise.

I find these mailings to be not merely creepy, but terrifying, and 1 suspect that they
are being used by persons unknown in order to falsely imply that I am linked to, a member of,
or an associate of, or perhaps a “suspected” associate of, a criminal organization. And so
on. I am not involved in any way whatsoever with any bad entity/organization as appears on
the envelopes that were mailed to me, and that the mailman improperly placed in my
mailbox!

In the spring of 2019, I complained to the Manager of my post office, asked him to tell
the letter carriers not to place mail in my mailbox under any

circumstances if the mail was addressed to a name other than mine.
He said OK, he would tell the letter carriers. However, the letter carriers were not obeying
his instructions, and the creepy mail still kept coming. In desperation, I filed a lawsuit —
against the Elmhurst Post Office Manager in Queens Small Claims Court.

I gave as the basis of “cause of action” one thing only: honest services. That wasit. I
do not understand why the document your office sent me alleged that I made a Truth-in-
Lending claim. Not so.

I originally filed the lawsuit, asking for Zero dollars. But the clerk told me, you can’t do
that, you have to ask for monetary damages, he then told me the maximum sum allowed in
Small Claims actions so I wrote that down. I filed the action in August 2019. The court
date was set for Oct. 8, 2019.

A couple of weeks later, in Sept., I received a letter from the Chief Managing Counsel of
the Law Office of the Northeast District (New York and New England) of the US Postal
Service. At the time, I began negotiating with him; and shortly thereafter, I visited the Small
Claims Court again and hand-delivered to the Clerk a letter withdrawing my action against
the Post Office Manager, also asking the court to contact the Manager to inform him not to
waste time traveling to the court since the complaint was withdrawn. I visited the court on
Oct. 1, and on Oct. 2, I visited the Post Office and hand delivered a copy of that letter to the
Manager.

I am therefore baffled that the letters your office sent me, dated Oct. 4 and Oct. 10, take
the position that “the case” remains pending. I withdrew the action. There is no case
anymore.

After thinking this over I’ve decided to permanently withdraw the action against the
Manager, I will continue to negotiate this case with the Managing Counsel of the Law Office.
If I am not able to come to an acceptable final agreement, I will be forced to reluctantly hire
an attorney to sue USPS in either civil or federal court. But, hopefully not. Civil lawsuits are
life-sucking events and a huge waste of time and money, not to be utilized unless absolutely
necessary, generally to be avoided at all costs, I’m sure you will agree.

The Manager of my local post office does not have a law degree, he is a secondary or
even tertiary figure - all final decisions are made by the Law Office, and it is to that entity that
I must seek redress.

The Manager of Elmhurst Post Office, Mr. Frank Ortiz, has always been extremely
helpful and very professional, and I have written to USPS headquarters and have requested
that they promote him and raise his salary.

Thank you.
Sincerely yours,

C. Wellman
cc: AUSA E. Dharia
P.S. In the future, all communications should be addressed to my P.O. Box, not to my

residential address.
Thank you again.
are being used by persons unknown in order to falsely imply that I am linked to, a member of,
or an associate of, or perhaps a “suspected” associate of, a criminal organization. And so
on. I am not involved in any way whatsoever with any bad entity/organization as appears on
the envelopes that were mailed to me, and that the mailman improperly placed in my
mailbox!

| In the spring of 2019, I complained to the Manager of my post office, asked him to tell
the letter carriers not to place mail in my mailbox under any

circumstances if the mail was addressed to a name other than mine.
He said OK, he would tell the letter carriers. However, the letter carriers were not obeying
his instructions, and the creepy mail still kept coming. In desperation, I filed a lawsuit —
against the Elmhurst Post Office Manager in Queens Small Claims Court.

I gave as the basis of “cause of action” one thing only: honest services. That was it. I
do not understand why the document your office sent me alleged that I made a Truth-in-
Lending-claim. Not so.

I originally filed the lawsuit, asking for Zero dollars. But the clerk told me, you can’t do
that, you have to ask for monetary damages, he then told me the maximum sum allowed in
Small Claims actions so I wrote that down. I filed the action in August 2019. The court
date was set for Oct. 8, 2019.

A couple of weeks later, in Sept., I received a letter from the Chief Managing Counsel of
the Law Office of the Northeast District (New York and New England) of the US Postal
Service. At the time, I began negotiating with him; and shortly thereafter, I visited the Small
Claims Court again and hand-delivered to the Clerk a letter withdrawing my action against
the Post Office Manager, also asking the court to contact the Manager to inform him not to
waste time traveling to the court since the complaint was withdrawn. I visited the court on
Oct. 1, and on Oct. 2, I visited the Post Office and hand delivered a copy of that letter to the
Manager.

I am therefore baffled that the letters your office sent me, dated Oct. 4 and Oct. 10, take
the position that “the case” remains pending. I withdrew the action. There is no case
anymore.

After thinking this over I’ve decided to permanently withdraw the action against the
Manager, I will continue to negotiate this case with the Managing Counsel of the Law Office.
If I am not able to come to an acceptable final agreement, I will be forced to reluctantly hire
an attorney to sue USPS in either civil or federal court. But, hopefully not. Civil lawsuits are
life-sucking events and a huge waste of time and money, not to be utilized unless absolutely
necessary, generally to be avoided at all costs, I’m sure you will agree. :

The Manager of my local post office does not have a law degree, he is a secondary or
even tertiary figure - all final decisions are made by the Law Office, and it is to that entity that
I must seek redress.

The Manager of Elmhurst Post Office, Mr. Frank Ortiz, has always been extremely
helpful and very professional, and I have written to USPS headquarters and have requested
that they promote him and raise his salary. :

Thank you.
Sincerely yours,

bo, baa

C. Wellman

cc: AUSA E. Dharia

P.S. In the future, all communications should be addressed to my P.O. Box, not to my
residential address.
Thank you again.
 
 
 
  
 
 
  

the Ee ee

Kee he at “t. starts
“PRELLOR ERAT, BS hae

08 TEC 2OTe PHT

een =o
6 &? |

     
 

The Honorable Magistrate Judge Steven Tiscione
Eastern District ofNew Yaork

225Cadman. Plaza East

Brooklyn, NY 11201

  

+

LiZGi-issess sha bs A Ae REfy pened Hyped fh od PAH aty an eg gfe gle
